
	
		II
		112th CONGRESS
		2d Session
		S. 3360
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To preserve the constitutional authority of Congress and
		  ensure accountability and transparency in legislation. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Read the Bills
			 Act.
		2.Constitutional
			 authority statement
			(a)In
			 generalThis Act is enacted pursuant to the power conferred by
			 the Constitution of the United States upon each House of Congress by—
				(1)article I,
			 section 5, clauses 2 and 3 to determine the rules and to keep a journal of its
			 proceedings, respectively;
				(2)article I,
			 section 7, clause 2 to ensure that bills that become law have been actually
			 passed by, not just passed through, each House of Congress; and
				(3)article I,
			 section 8, clause 18, which authorizes Congress to make all laws that are
			 necessary and proper for carrying into execution the rules of each
			 House.
				(b)Standing
			 provisionThe provision of this Act under which any person who is
			 aggrieved by the enforcement of any law enacted either in violation of the
			 rules of proceedings of either House of Congress, or by the suspension of such
			 rules, as prescribed herein, shall have standing in a court of law, is pursuant
			 to article III, section 2 of the Constitution of the United States.
			3.FindingsCongress finds the following:
			(1)The Constitution
			 of the United States vests all legislative powers granted therein in Congress
			 and Members of the Senate and House of Representatives are elected by the
			 people to whom each Member is accountable to represent the people of the State
			 and of the District in the exercise of each Member's legislative powers.
			(2)As a Government
			 of enumerated powers, article I, section 1 of the Constitution of the United
			 States obliges Congress to exercise only those legislative powers set forth in
			 the Constitution of the United States, and article VI of the Constitution of
			 the United States requires of each member of Congress an oath or affirmation to
			 support the Constitution of the United States by enacting only those laws, and
			 making only those resolutions that are pursuant to the Constitution of the
			 United States and not prohibited thereby.
			(3)To the end that
			 Congress be politically and legally accountable to the people, article I,
			 section 5 of the Constitution of the United States requires each House of
			 Congress to keep a journal of its proceedings and from time to time publish the
			 same.
			(4)To the end that
			 no legislation be passed without effective representation of the people's
			 interest by the elected Members of Congress, article I, section 7 of the
			 Constitution of the United States states that only those Bills “which shall
			 have passed the House of Representatives and the Senate,” and not vetoed by the
			 President, “shall become” laws.
			(5)According to
			 section I of Thomas Jefferson's 1812 Manual of Parliamentary Practice for the
			 Use of the Senate of the United States (in this section referred to as
			 Jefferson's Manual), “nothing tended more to throw power into
			 the hands of administration and those who acted with the majority … than a
			 neglect of, or departure from, the rules of proceeding [which] operated as a
			 check and control of the actions of the majority [and] a shelter and protection
			 to the minority.”.
			(6)According to
			 sections XXII and XL of Jefferson's Manual, it was the rule of the Senate that
			 every bill receive 3 readings, 2 full readings by the Clerk of the Senate, and
			 a third reading of the title of the bill only in that “every member of the
			 Senate had a printed copy [of the bill] in his hand.”.
			(7)According to
			 sections XXIV, XXV, and XL of Jefferson's Manual, it was the rule of the House
			 of Representatives, following the parliamentary procedure of the English House
			 of Commons, that every bill received 2 full readings by the Clerk of the House,
			 and a reading of the whole contents of the bill verbatim by the Speaker of the
			 House before the House voted on each bill.
			(8)Under current
			 Senate rules, the Senate has departed from its original practice of a full
			 first and second reading of each bill, and of ensuring that each Senator has a
			 printed or other verbatim copy of each bill before passage thereof, having by
			 rule XIV of the Standing Rules of the Senate limited each reading of a bill to
			 the reading of the bill's title only, unless the Senate in any case shall
			 otherwise order.
			(9)Under current
			 rules for the House of Representatives, the House of Representatives has by
			 Rule XVI (8) and Rule XVIII (5) embraced its original practice of full first
			 and second readings of each bill, but has regularly departed from this practice
			 by unanimous consent of the House, and has dispensed altogether its original
			 practice of a verbatim third reading of each bill before passage, limiting such
			 third reading to the reading of the title only, including the reading of the
			 title only even when members of the House have no printed or other verbatim
			 copy of a bill before passage.
			(10)Although section
			 106 of title 1, United States Code, requires a bill to be made available in
			 written form to each member of Congress before final passage Congress has by
			 statute conferred upon itself the power, during the last 6 days of a session of
			 Congress, by concurrent resolution, to vote for passage of a bill that is not
			 in written form at the time of final passage.
			(11)As a direct
			 consequence of the Senate and the House of Representatives' departure from the
			 salutary practice of full, verbatim readings of each bill before final passage,
			 and further, as a direct consequence of Congress, by concurrent resolution and
			 otherwise, having permitted certain appropriation, budget, and regulatory bills
			 to be enacted into law without such bills being printed and presented to
			 Congress in written form prior to final passage, Congress has—
				(A)imposed upon the
			 American people excessively long bills, largely written by an unelected
			 bureaucracy, resulting in generally incomprehensible, cumbersome, oppressive,
			 and burdensome laws, containing hidden provisions for special interests;
				(B)deprived the
			 American people and their elected Senators and Representatives of a full and
			 fair opportunity to examine the text of bills, and all amendments thereto,
			 prior to passage;
				(C)undermined the
			 confidence of the American people by its failure to give adequate notice to the
			 people before a vote is taken on said bills and their amendments in the bills;
			 and
				(D)has called into
			 question the integrity and reliability of the legislative processes in both
			 Houses of Congress by its failure to ensure that each member of the Senate and
			 each member of the House has, prior to passage, either listened attentively to
			 the reading of the full text of each bill, and its amendments, or has
			 personally read the text thereof.
				(12)Federal law
			 currently sets forth various requirements relating to the form of bills and
			 procedure used regarding the enactment of laws, including—
				(A)the form of the
			 enacting clause of all Acts of Congress (section 101 of title 1, United States
			 Code);
				(B)the form of the
			 resolving clause of all joint resolutions (section 102 of title 1, United
			 States Code);
				(C)a limitation on
			 the use of enacting or resolving words (section 103 of title 1, United States
			 Code);
				(D)a requirement
			 regarding the numbering sections and the requirement that each contain a single
			 proposition (section 104 of title 1, United States Code);
				(E)the style and
			 title for all Acts making appropriations (section 105 of title 1, United States
			 Code); and
				(F)the process by
			 which each bill or joint resolution is handled after passage (section 106 of
			 title 1, United States Code).
				4.Text of bill or
			 resolution to specify its constitutional authority, current lawChapter 2 of title 1, United States Code, is
			 amended by inserting after section 105 the following:
			
				105a.Text of bill
				or resolution to specify its constitutional authority
					(a)Requirement
						(1)In
				generalAny bill or resolution introduced in either House of
				Congress shall contain a provision citing the specific powers granted to
				Congress in the Constitution of the United States to enact the proposed bill or
				resolution, including all the provisions thereof.
						(2)Failure to
				complyAny bill or resolution not in compliance with subsection
				(a)(1) shall not be accepted by the Clerk of the House of Representatives or
				the Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
				generalThe requirements of subsection (a)(1) shall apply to any
				bill or resolution presented for consideration on the floor of either House of
				Congress, including those bills or resolutions reported from a committee of
				either House of Congress, produced by conference between the 2 Houses of
				Congress, or offered as a manager’s amendment.
						(2)Failure to
				complyAny bill or resolution not complying with subsection
				(A)(i) shall not be submitted for a vote on final passage.
						(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105b.Text of bill
				or resolution to set forth current law
					(a)Requirement
						(1)In
				generalAny bill or resolution introduced in either House of
				Congress, designed to amend or modify the effect of, or which would have the
				effect of amending or modifying the effect of, any current provision of law,
				including the expiration date of any law, shall set forth—
							(A)the current
				version of the entire section of the Act of Congress being amended,
				verbatim;
							(B)the amendments
				being proposed by the bill; and
							(C)the current
				section of law as it would read as modified by the amendments proposed, except
				that this subparagraph shall not apply to any bill or resolution which would
				strike the text of an entire section of an Act of Congress.
							(2)Failure to
				complyAny bill or resolution not complying with this subsection
				shall not be accepted by the Clerk of the House of Representatives or the
				Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
				generalThe requirements of subsection (a)(1) shall apply to all
				bills or resolutions presented for consideration on the floor of either House
				of Congress, including those reported from a committee of either House of
				Congress, produced by conference between the 2 Houses of Congress or offered as
				a manager’s amendment.
						(2)Failure to
				complyAny bill or resolution not complying with this subsection
				shall not be submitted to a vote on final passage.
						(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105c.Procedures
				prior to vote on bill or resolution
					(a)In
				generalA vote on final passage of a bill (except for private
				bills) or resolution may not occur in either House of Congress, unless—
						(1)the full text of
				the bill or resolution is published at least 7 days before the vote on an
				official Internet website of each House of Congress, easily available to and
				readily usable by the public, using an open format that is platform
				independent, machine readable, and available without restrictions respecting
				searching, retrieval, downloading, and indexing, separate and apart from the
				calendar of the Senate or the House of Representatives;
						(2)public notice of
				the specific calendar week during which the vote is scheduled to take place is
				posted on the official Internet website described in paragraph (1) not less
				than 6 days before the Monday of the calendar week during which the vote is
				scheduled to take place, with failure to take the vote during the noticed week
				requiring a new notice; and
						(3)reading of its
				full text verbatim by the Clerk of the House of Representatives or Secretary of
				the Senate to the respective body of each House called to order and physically
				assembled with a constitutionally required quorum to do business being present
				throughout the time of the full textual reading of said bill, except that if a
				bill or resolution is enrolled by either House of Congress, for any subsequent
				consideration of the enrolled bill or resolution—
							(A)the full text
				need not be reread before the House of Congress which passed the bill;
				and
							(B)the full text
				verbatim of any amendment to the text of the enrolled bill or resolution shall
				be read.
							(b)Affidavit
						(1)In
				generalBefore voting in favor of final passage of any bill
				(except a private bill) or resolution, a Member of the Senate and a Member of
				the House of Representatives shall sign an affidavit executed under penalty of
				perjury as provided in section 1621 of title 18, United States Code, that the
				Member either—
							(A)was present
				throughout the entire reading of each such bill or resolution, and listened
				attentively to such reading in its entirety;
							(B)prior to voting
				for passage of such bill, read attentively each such bill in its entirety;
				or
							(C)some combination
				of clause (i) or (ii).
							(2)Vote against
				passageA Member of the Senate or a Member of the House of
				Representatives shall not be required to sign an affidavit described in
				paragraph if the Member votes against the passage of a bill or
				resolution.
						(3)RecordsCopies
				of each affidavit described in paragraph (1) signed by a Member of the Senate
				and a Member of the House of Representatives shall be maintained by the
				Secretary of the Senate and the Clerk of the House of Representatives,
				respectively.
						(c)JournalWith
				respect to each vote on final passage of a bill (except for a private bill) or
				resolution, each House of Congress shall cause to be recorded in the journal of
				its proceedings that the publishing, notice, reading, and affidavit
				requirements under this section have been met.
					(d)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105d.Enforcement
				clause
					(a)In
				generalAn Act of Congress that does not comply with sections
				105a, 105b, and 105c shall have no force or effect and no legal, equitable,
				regulatory, civil, or criminal action may be brought under such an Act of
				Congress.
					(b)Cause of
				actionWithout regard to the amount in controversy, a cause of
				action under sections 2201 and 2202 of title 28, United States Code, against
				the United States seeking appropriate relief (including an injunction against
				enforcement of any law, the passage of which did not conform to the
				requirements of sections 105a, 105b, and 105c) may be brought by—
						(1)any person
				aggrieved by any action of any officer or employee in the executive branch of
				the Federal Government under any Act of Congress that does not comply with
				sections 105a, 105b, and 105c;
						(2)any Member of
				Congress aggrieved by the failure of the House of Congress of which the Member
				is a Member to comply with sections 105a, 105b, and 105c; and
						(3)any person
				individually aggrieved by the failure of the Senator of the State in which the
				aggrieved person resides or Member of the House of Representatives for the
				District in which the aggrieved person resides to fulfill the obligations of
				the Senator or Member of the House of Representatives under sections 105a,
				105b, and
				105c.
						.
		5.Severability
			 clauseIf any provision of
			 this Act or an amendment made by this Act, or the application of a provision or
			 amendment to any person or circumstance, is held to be invalid for any reason
			 in any court of competent jurisdiction, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any other person or circumstance, shall not be affected.
		
